NUMBER 13-21-00417-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


CITY OF ALAMO,                                                              Appellant,

                                           v.

JERONIMO IBARRA FLORES,                                                      Appellee.


               On appeal from the County Court at Law No. 9
                        of Hidalgo County, Texas.


                          MEMORANDUM OPINION

              Before Justices Benavides, Hinojosa, and Silva
               Memorandum Opinion by Justice Benavides

      Appellant City of Alamo (City) perfected an interlocutory appeal from the denial of

a plea to the jurisdiction on November 29, 2021. The City and appellee Jeronimo Ibarra

Flores have since filed a joint motion to dismiss the appeal, informing the Court that the

parties have settled the underlying dispute and wish for the appeal to be dismissed.
       In accordance with the joint motion signed by the parties’ attorneys, the Court

grants the motion and dismisses the appeal. See TEX. R. APP. P. 42.1(a)(2). Pursuant to

their agreement, each party will bear their own costs. See id. R. 42.1(d). Having dismissed

the appeal at the parties’ request, no motion for rehearing will be entertained.



                                                               GINA M. BENAVIDES
                                                               Justice

Delivered and filed on the
30th day of June, 2022.




                                             2